DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, Species G, Figure 8, Claims 17-36 in the reply filed on September 1, 2022 is acknowledged.
Examiner is withdrawing claims 32, and 35, as they are directed to the non-elected species represented by figure 5 as discussed in ¶¶ 0046-52.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 9, 2021, and March 31, 2021 were considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33-34, and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 33,
The limitation:
forming a polarization enhancement layer on the oxide semiconductor layer,
 the polarization enhancement layer comprising a semiconductor material or an oxide semiconductor material having a second semiconductor type that is different than the first semiconductor type;
is considered new matter. The new matter the polarization enhancement layer comprising an oxide semiconductor material. Applicant does not have support for the scope of this claim. This is because the only oxide semiconductor Applicant has support for is ZnO and only if the oxide semiconductor is p-type. This is juxtapositioned against the term semiconductor material of which Applicant has support for n or p type silicon and germanium. Thus, Applicant has support for the scope of the semiconductor term, but not the scope of the oxide semiconductor term. 
	If Applicant still wants to capture the term oxide semiconductor they will need to narrow the claim such that it includes only ZnO when the oxide semiconductor is p-type.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-25  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17,
The limitation:
a polarization enhancement structure disposed on an oxide semiconductor that is separated from a gate structure by a ferroelectric structure, 
wherein the oxide semiconductor has a different semiconductor type than the polarization enhancement structure; 
is indefinite. It is indefinite because it is unclear whether the polarization enhancement structure is a semiconductor layer. If it is not a semiconductor layer then what does it mean to have a different semiconductor type. Based upon claim 19 Examiner recommends the following…
a polarization enhancement structure disposed on an oxide semiconductor that is separated from a gate structure by a ferroelectric structure, 
	wherein the polarization enhancement structure is a semiconductor, 
wherein the oxide semiconductor has a different semiconductor conductivity type than the polarization enhancement structure; 



Allowable Subject Matter
Claims 26-31 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach:
Forming the source region and drain region extending through the dielectric layer and the polarization enhancement structure to contact the oxide semiconductor.
As understood by Examiner the polarization enhancement structure cannot be any type of structure. Rather, the claims in light of the specification indicate that it must be a material disclosed in Applicant’s ¶ 0077, and not just a layer of insulating material. If it could be any layer of insulating material than US 2020/0176457 A1’s abstract drawing would read upon claim 26, and Examiner would treat 165 as the polarization enhancement structure.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT WALL/Primary Examiner, Art Unit 2822